Fourth Court of Appeals
                                   San Antonio, Texas
                                         JUDGMENT
                                      No. 04-21-00278-CV

                   IN THE INTEREST OF I.R.M., A.M.M., V.M., Children

                  From the 408th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2020PA01259
                          Honorable Susan D. Reed, Judge Presiding

      BEFORE JUSTICE CHAPA, JUSTICE WATKINS, AND JUSTICE RODRIGUEZ

       In accordance with this court’s opinion of this date, we MODIFY the trial court’s June 18,
2021 order of termination to delete the finding that termination of appellant’s parental rights was
warranted under section 161.001(b)(1)(D). The remainder of the trial court’s order is AFFIRMED
AS MODIFIED. It is ORDERED that no costs be assessed against appellant in relation to this
appeal because he is presumed indigent under Texas Family Code section 107.013(e).

       SIGNED December 22, 2021.


                                                 _____________________________
                                                 Beth Watkins, Justice